United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.E., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Monmouth, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-81
Issued: September 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2009 appellant filed a timely appeal from July 24, 2009 merit decision of
the Office of Workers’ Compensation Programs. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than an 11 percent permanent impairment to her
right upper extremity.
FACTUAL HISTORY
Appellant, a 53-year-old supervisory contract specialist, sustained a fall on her right side
on August 12, 2003. She filed a claim for benefits on August 14, 2003, which the Office
accepted for fracture of the radial head in the right arm, right wrist sprain, traumatic arthropathy
of the right hand, right trigger finger and right hip and thigh sprain. Arthroscopic surgery was
authorized.

In a report dated May 14, 2007, Dr. David O. Weiss, an osteopath, found that appellant
had a 38 percent right upper extremity impairment under the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001). He stated
on examination that she had tenderness over the carpometacarpal joint, with resisted thumb
extension graded at a four plus out of five. Dr. Weiss found that grip strength testing performed
via Jamar hand dynamometer at level 3 revealed 32 kilograms (kg) on the right versus 12 kg on
the left, which equated to a 62.5 percent strength deficit to the right hand. He further found that
pinch key unit testing measured 8 kg on the right versus 5 kg on the left; three-point pinch
measured 7 kg on the right versus 10 kg on the left. Dr. Weiss stated that appellant had a
perceived sensory deficit to cotton whisk sensation over the radial nerve distribution of the right
wrist and hand. He measured wrist joint circumference of 19 centimeters (cm) on the right
versus 18.5 cm on the left; a lower arm circumference of 26.5 cm on the right versus 27.5 cm on
the left.
Dr. Weiss calculated his 38 percent right upper extremity rating based on the following
factors: a 4 percent impairment for loss of right wrist dorsiflexion and a 4 percent impairment
for loss of right wrist palmar flexion under Figure 16-28 at page 467 of the A.M.A., Guides; a
2 percent impairment for right wrist ulnar deviation at Figure 16-31, page 469 of the A.M.A.,
Guides, for a total 10 percent range of motion impairment of the right wrist; a 1 percent
impairment for Grade 4 sensory deficit of the right radial nerve at Table 16-10, page 482 and
Table 16-15, page 492 of the A.M.A., Guides and a 30 percent impairment for loss of right grip
strength at Table 16-34, page 509 of the A.M.A., Guides. Using the Combined Values Chart at
page 604, he rated a total 38 percent right upper extremity impairment. Dr. Weiss found that
appellant reached maximum medical improvement on May 14, 2007.
In a December 28, 2007 report, Dr. Arnold T. Berman, Board-certified in orthopedic
surgery and an Office medical adviser, reviewed Dr. Weiss’ report and found that appellant had
an 11 percent permanent impairment rating for the right upper extremity. He concurred with
Dr. Weiss’ findings and conclusions with regard to the 10 percent range of motion impairment of
the right wrist and the 1 percent impairment for Grade 4 sensory deficit of the right radial nerve.
However, Dr. Berman rejected Dr. Weiss’ 30 percent impairment for grip strength based on
section 16.8a of the A.M.A., Guides,1 which states that decreased strength cannot be rated in the
presence of painful conditions because such conditions prevent the effective application of
maximum force in the region being evaluated.
The Office found that there was a conflict in the medical evidence regarding the
percentage of impairment in appellant’s right upper extremity used under the fifth edition
A.M.A., Guides. It scheduled her for an impartial medical examination with Dr. Elliott C.
Semet, Board-certified in orthopedic surgery. In an April 22, 2008 report, Dr. Semet found that
appellant had an 11 percent permanent impairment of the right upper extremity under the
A.M.A., Guides. He measured limitations of dorsi and palmar flexion of approximately 35 to 40
degrees with pain generated beyond 35 degrees for a final measurement of a total arc motion of
75 degrees. Dr. Semet calculated radial deviation of approximately 18 degrees and ulnar
deviation of 20 degrees. He advised that appellant displayed no pain at the extremes of motion
1

A.M.A., Guides 508.

2

with the exception of dorsi and palmar flexion; he noted no pain with ulnar deviation, pressure
over the triangular fibrocartilage or any other provocative stress testing of the triangular
fibrocartilage.
Dr. Semet had appellant undergo grip strength testing with a hand dynameter at level 3.
He stated that testing was inconsistent on repetitive tries with maximal medical grip strength
significantly less than rapid exchange testing; with rapid exchange, he noted that she was able to
produce an extra 25 pounds of grip strength. Dr. Semet related that his examination of
three-point pinching and key pinching was unreliable as appellant was clearly watching the
amount of pressure she put forth. He stated that, while her sensory examination showed a
perceived sensory deficit in the small area of radial sensory isolated to the index finger, she had
equal sensation to the blue monofilament bilaterally. Dr. Semet noted that the difference in her
wrist circumference measured one-quarter of an inch; her maximum grip strength improved from
25 to 40 pounds with a maximum grip strength obtained at 65 pounds on the left side.
Dr. Semet concluded based on his examination, the lack of consistency appellant showed
and section 16.8a of the A.M.A., Guides, that she had no ratable impairment based on decreased
strength. He concurred with Drs. Weiss and Berman that she was entitled to a 10 percent range
of motion impairment of the right wrist, based on 8 percent for dorsi and palmar flexion deficit
and 2 percent for loss of ulnar deviation and a 1 percent impairment for Grade 4 sensory deficit
of the right radial nerve based on the applicable figures at pages 467-692 of the A.M.A., Guides.
In an August 25, 2008 report, an Office medical adviser agreed with Dr. Semet’s opinion
that appellant had an 11 percent impairment of her right upper extremity. He stated that loss of
motion of 35 to 40 degrees, flexion and palmar flexion combined, at Figure 16-28, page 467, of
the A.M.A., Guides yielded a total eight percent right wrist range of motion impairment. The
Office medical adviser also stated that pursuant to Figure 16-28, page 467 of the A.M.A., Guides
an ulnar deviation of 20 degrees equated to a two percent impairment. Lastly, he noted a small
area of sensory deficit on the ulnar side of the index finger, which yielded a 1 percent sensory
deficit impairment at Table 16-10, page 492 of the A.M.A., Guides, for a total 11 percent right
upper extremity impairment.
By decision dated November 21, 2008, the Office granted appellant a schedule award for
an 11 percent permanent impairment of the right upper extremity for the period April 22 to
December 18, 2008 for a total of 34.32 weeks of compensation. It found that Dr. Semet’s referee
medical opinion represented the weight of the medical evidence.
By letter dated December 5, 2008, appellant’s attorney requested an oral hearing, which
was held on April 30, 2009.
By decision dated July 24, 2009, an Office hearing representative affirmed the
November 21, 2008 Office decision.

2

This constitutes either a misstatement or typographical error on the part of Dr. Semet; the figures he relied on
are located at pages 467-69 of the A.M.A., Guides.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 set forth the
number of weeks of compensation to be paid for permanent loss or loss of use of the members of
the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.4 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to insure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides fifth edition as the standard to be used for evaluating schedule
losses.5 The claimant has the burden of proving that the condition for which a schedule award is
sought is causally related to his or her employment.
In situations where there are opposing medical reports and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.6
ANALYSIS
In this case, the Office referred appellant to Dr. Semet, the impartial examiner, who
determined that she had an 11 percent permanent impairment of the right upper extremity under
the A.M.A., Guides.7 Dr. Semet concurred with Drs. Weiss and Berman that appellant was
entitled to a 10 percent range of motion impairment of the right wrist (based on 8 percent for
dorsi and palmar flexion deficit and 2 percent for loss of ulnar deviation) and a 1 percent
impairment for Grade 4 sensory deficit of the right radial nerve based on the applicable figures at
pages 467-69 of the A.M.A., Guides.
In an August 25, 2008 report, an Office medical adviser agreed with Dr. Semet’s opinion
that appellant had an 11 percent impairment of her right upper extremity. He stated that loss of
motion of 35 to 40 degrees, flexion and palmar flexion combined, at Figure 16-28, page 467, of
the A.M.A., Guides yielded a total eight percent right wrist range of motion impairment. The
Office medical adviser also stated that pursuant to Figure 16-28, page 467 of the A.M.A., Guides
an ulnar deviation of 20 degrees equated to a two percent impairment. Lastly, he noted that the
small area of sensory deficit on the ulnar side of the index finger equated to a 1 percent sensory
deficit impairment at Table 16-10, page 492 of the A.M.A., Guides, for a total 11 percent right
upper extremity impairment.

3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

Id. at § 8107(c)(19).

5

20 C.F.R. § 10.404.

6

See Gloria J. Godfrey, 52 ECAB 486 (2001).

7

It is well established that the opinion of an impartial medical specialist is to be given special weight. See
Anna M. Delaney, 53 ECAB 384 (2002).

4

However, Dr. Semet and the Office medical adviser in his August 25, 2008 report
rejected Dr. Weiss’ 30 percent impairment rating for grip strength deficit based on section 16.8a
of the A.M.A., Guides,8 which states:
“In a rare case, if the examiner believes the individual’s loss of strength represents
an impairing factor that has not been considered adequately by other methods in
the A.M.A., Guides, the loss of strength may be rated separately…. If the
examiner judges that loss of strength should be rated separately in an extremity
that presents other impairments, the impairment due to loss of strength could be
combined with the other impairments, only if based on unrelated etiologic or
pathomechanical causes. Otherwise the impairment ratings based on objective
anatomic findings take precedence. Decreased strength cannot be rated in the
presence of decreased motion, painful conditions, deformities or absence of parts
that prevent effective application of maximal force in the region to be evaluated.”9
The Board notes that Dr. Semet, the impartial medical examiner, performed grip strength
testing with a hand dynameter, which was inconsistent and unreliable with repetitive tries
attempted. He opined that appellant was modulating the amount of pressure she exerted.
Dr. Semet concluded that, based on his examination, the lack of consistency she showed and
section 16.8a of the A.M.A., Guides, she had no ratable impairment based on decreased strength.
The Board finds that Dr. Semet’s opinion was sufficiently thorough, well rationalized and
factually supported to merit the special weight of an impartial medical examiner. The Office
medical adviser reviewed Dr. Semet’s report and found that appellant was not entitled to more
than an 11 percent award for his right upper extremity impairment. Based on the reports from
Dr. Semet and the Office medical adviser, which were rendered in conformance with the
applicable figures and tables of the A.M.A., Guides, the Office properly found in its
November 21, 2008 decision that appellant had an 11 percent permanent impairment of the right
upper extremity.
Counsel contends on appeal that Dr. Semet’s report is not rationalized and that he failed
to use appropriate methods to measure appellant’s range of motion impairment. He further
contends that the physician cited page numbers but did not provide specific cites to the
applicable tables of the A.M.A., Guides on which he relied. As discussed, however, Dr. Semet’s
report is thorough, well rationalized and based on an accurate factual and medical history;
consequently, his report represents the weight of the medical evidence. He indicated a
10 percent impairment for loss of range of motion, the same rating provided by every physician
of record in this case. As noted above, Dr. Semet’s rating was supported by his examination and
appropriate testing procedures. While he did not indicate the precise tables or figures of the
A.M.A., Guides on which he relied, the Office medical adviser reviewed his report, utilized his
findings and conclusions and properly applied them to Figure 16-28 at page 467 and Table 16-10
at page 492 of the A.M.A., Guides in rendering his 11 percent right upper extremity impairment
rating.

8

A.M.A., Guides 508.

9

Id.

5

Counsel also contends on appeal that Dr. Semet was not properly selected from the
Physician’s Directory System (PDS) and was not chosen in accordance with proper procedures.10
He argues that the Office intended to select Dr. Semet as the impartial medical specialist and
therefore two physicians were bypassed for no telephone number or incorrect telephone number.
Counsel notes on appeal that he was able to confirm the bypassed physicians’ telephone
numbers. His ability to “confirm” the bypassed physicians telephone numbers does not establish
abuse of discretion malfeasance on the part of the Office during the actual scheduling process.11
There is no other probative medical evidence establishing that appellant sustained any
additional permanent impairment. The Board finds that the Office medical adviser properly
applied the A.M.A., Guides to rate her right upper extremity impairment based on Dr. Semet’s
opinion, which constitutes the weight of medical opinion. The Board affirms the July 24, 2009
decision, which affirmed the November 21, 2008 schedule award decision.
CONCLUSION
The Board finds that appellant has no more than an 11 percent impairment of her right
upper extremity.

10

To ensure the complete independence of physicians that are selected as impartial medical specialists, the Office
developed specific procedures to safeguard against any possible appearance that the selected physician’s opinion is
biased or prejudiced. Impartial medical specialists are selected from among Board-certified specialists in the
appropriate geographical area on a strict rotating basis to negate the appearance that any preferential treatment exists
between a particular physician and the Office. The Federal (FECA) Procedure Manual provides that the selection of
an impartial medical specialists is made through a strict rotational system using appropriate medical directories. The
procedure manual provides that the PDS should be used for this purpose wherever possible. See Federal (FECA)
Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b) (May 2003). See also Willie M.
Miller, 53 ECAB 697 (2002).
11

R.B., 61 ECAB ___ (Docket No. 09-1786, issued July 1, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the July 24, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

